UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 21, 2017 GREAT SOUTHERN BANCORP, INC. (Exact name of Registrant as specified in its Charter) Maryland 0-18082 43-1524856 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 1451 East Battlefield, Springfield, Missouri 65804 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(417) 887-4400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as deﬁned in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised ﬁnancial accounting standards provided pursuant to Section 13(a) of the Exchange Act. □ Item 8.01.Other Events OnJune 21, 2017, Great Southern Bancorp, Inc., the holding companyfor Great Southern Bank, issued a press release announcing a $0.24 per common share dividend for the second quarter of the calendar year ending December 31, 2017, payable onJuly 14, 2017to shareholders of record on July 3, 2017. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits (d) Exhibits Press release datedJune 21, 2017 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. GREAT SOUTHERN BANCORP, INC. Date:
